HOFFMAN, District Judge.
The claim in this case is founded on a grant made by Governor Alvarado on the eleventh day of June, 1839. The expediente is produced from the archives, and the genuineness of the original grant fully established. The island which is the subject of the grant appears to have been used almost immediately after the grant by the claimant for the raising of cattle, horses, etc., a considerable number of which he placed upon it. He also built upon it a small house, which was occupied by his major domo. The claimant although he did not personally reside on the island, frequently visited it; and on one occasion remained upon it three months, superintending, among other things, the erection of a dam to form a reservoir for the use of his cattle. • His title to the land seems to have been generally known and recognized, and the cattle upon it were marked with his ' brand. He afterwards built three other houses and put a portion of the land under cultivation, and at the time of the war his cattle were used to the number of five hundred. The only doubt which can be suggested with regard to the validity of the claimant's title is, whether the governor had a right to grant islands upon or near the coast. But it appears that the grants of this and other islands were made by the express direction of the superior government of Mexico; and the govern- or was enjoined to grant the islands to Mexicans in order to prevent their occupation by foreigners, who might injure the commerce and fisheries of the republic, and who, especially the Russians, might otherwise acquire a permanent foothold upon them. AVe agree with the board in the opinion that this express authority to make these grants removes all doubt on the subject. The board have unanimously confirmed this claim, and we see no reason for reversing their decision. Their "decree must therefore be affirmed.
[On appeal to the supreme court the decree was reversed and the cause remanded, with directions to dismiss the petition. 23 How. (64 U. S.) 273.]